Title: To Benjamin Franklin from de Reine, 24 July 1778
From: Reine, —— de
To: Franklin, Benjamin


Monsieur le docteur
a versailles le 24. juillet 1778.
A l’instant je recois une lettre de la nouvelle Orleans en date du 29. mars dernier, par laquelle le chevalier d’Erneville le premier capt. du tems que nous avions cette colonie me mande.
“M. Willinge depéché par le congrés avec trente hommes vient d’Enlever toute la rive gauche du mississipi et un navire mouillé manchak portant 16. canons et autant de mortiers, il a tout devasté et a fait pour un million de butin et fait tort de plus de deux a la vielle angleterre. Notre gouverneur M. de galvey a protegé l’une et l’autre et a observé une grande neutralité.”
Si vous savez cette nouvelle Monsieur Le docteur, je vous prie de Regarder ma Lettre comme non avenue. J’en retireray un precieux avantage puisqu’elle me procure l’occasion de vous assurer que j’ai l’honneur de vous assurer que je suis avec Respect Monsieur le docteur Votre tres humble et tres obeissant serviteur
De Reineancien capt rue Sataury aux 4. bornes
a M. Le docteur franklin a passy.
 
Endorsed: M. La Reine Versailles
